Name: 94/964/EC: Commission Decision of 28 December 1994 approving the plan for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs submitted by Finland
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  trade policy;  political framework;  Europe;  animal product
 Date Published: 1994-12-31

 Avis juridique important|31994D096494/964/EC: Commission Decision of 28 December 1994 approving the plan for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs submitted by Finland Official Journal L 371 , 31/12/1994 P. 0030 - 0030 Finnish special edition: Chapter 3 Volume 64 P. 0246 Swedish special edition: Chapter 3 Volume 64 P. 0246 COMMISSION DECISION of 28 December 1994 approving the plan for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs submitted by Finland (94/964/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/539/EEC of 15 October 1990, on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (1), as amended by Directive 93/120/EC (2), and in particular Article 3 (2) thereof, Whereas by letter dated 21 October 1994 Finland transmitted a plan to the Commission; Whereas the plan has been examined and found to meet the requirements of Directive 90/539/EEC, and in particular Annex II thereof; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The plan submitted by Finland for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs is hereby approved. Article 2 Finland shall bring into force by 1 January 1995 the laws, regulations and administrative provisions for implementation of the plan referred to in Article 1. Article 3 This Decision shall take effect subject to and on the date of the entry into force of the Treaty of Accession of Norway, Austria, Finland and Sweden. Article 4 This Decision is addressed to the Member States. Done at Brussels, 28 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 303, 31. 10. 1990, p. 6.(2) OJ No L 340, 31. 12. 1993, p. 35.